DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 8/11/2021 and 10/18/2021 have been considered by the Examiner and made of record in the application file, except as noted below.

The information disclosure statement filed 10/18/2021 fails to comply with 37 CFR 1.98(a)(3)(i) as to Non-Patent Literature item 2 because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because the lines, numbers, and letters are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined in Figures 1-16B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claims 1, 2, 5, 7 and 8 are objected to because of the following informalities:
In claim 1, on line 5, there is no antecedent basis for “the field” or “the MSIN”.  On line 7, there is no antecedent basis for “the unique identifier”.
In claim 2, “containing also” should be “also containing” or something similar.
In claim 5, on line 5, there is no antecedent basis for “the field” or “the MSIN”.  On line 6, there is no antecedent basis for “the unique identifier”.
In claim 7, on line 3, there is no antecedent basis for “said server”.  On line 4, there is no antecedent basis for “the field” or “the MSIN”.  On lines 5 and 6, there is no antecedent basis for “the unique identifier”.
In claim 8, on line 3, “a correlation identifier” should be “the correlation identifier”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 3, the phrase "said data" renders the claim indefinite because claim 1, upon which claim 3 depends, mentions data on line 6 and line 14 and it is unclear to which data claim 3 is referring.
Regarding claim 4, the phrase "the messages" renders the claim indefinite because claim 1, upon which claim 4 depends, mentions messages on lines 4, 8 and 11 and it is unclear to which messages claim 4 is referring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over El Mghazli et al. (U.S. Patent Application Publication No. 2014/0364087 A1) (as disclosed in Applicant’s 8/11/2021 IDS, hereinafter El Mghazli) in view of Babbage et al. (U.S. Patent Application Publication No. 2017/0041733 A1) (as disclosed in Applicant’s 8/11/2021 IDS, hereinafter Babbage) and further in view of Li et al. (U.S. Patent Application Publication No. 2018/0060199 A1) (as disclosed in Applicant’s 8/11/2021 IDS, hereinafter Li).

Regarding claim 1, El Mghazli discloses a Method for establishing a bidirectional communication channel between a server and a secure element cooperating with a terminal in a cellular telecommunication network for exchanging data and commands (Figure 2 and paragraphs 0096 and 0103 disclose the card personalization application CPA of the smart card SC sends a request ReqP to the application server AS.  At step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP to the communication device CD.  The response RepP is sent from the application server AS across the telecommunication network TN to the smart card SC via the communication interface of the communication device CD), said method comprising:
a - sending a first attachment request signaling message from said terminal to said server, said first message comprising a unique identifier of said server, and at least a part of the unique identifier of said secure element (Figure 2 and paragraphs 0096 and 0098-0100 disclose the card personalization application CPA of the smart card SC sends a request ReqP to the application server AS.  The request ReqP comprises the identifier IdSC of the smart card SC and optionally an identifier IdO of the selected operator if the user has selected it.  The identifier IdPS of personalization service can be a number at which the application server can be reached via a SMS message or can be an address at which the application server can be reached via an internet connection.  The identifier IdPS of personalization service can be an APN address restricted and dedicated to the services provided by the application server AS.  In an example, the identifier IdPS of personalization service is a number at which the application server can be reached via a SMS message and the request ReqP is directly sent toward the application server.  In another example, the identifier IdPS of personalization service is an indicator informing the operator managing the telecommunication network that the request is about a subscription change and the request ReqP includes this indicator is sent toward a center SMSC of the telecommunication network that forwards it to the application server.  The transmission of the request ReqP triggers a procedure of type "GPRS Attach");
b - sending from said server to said secure element, in at least a first signaling message, instead of a standard RAND and/or AUTN message:
- at least a command (Figure 2 and paragraph 0103 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP to the communication device CD.  The response RepP is sent from the application server AS across the telecommunication network TN to the smart card SC via the communication interface of the communication device CD);
- a first payload comprising data (Figure 2 and paragraphs 0103 and 0105 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP, the admin code ACas, the initial international identity IMSI_O and the initial authentication key AK_O to the communication device CD.  The response RepP contains data packets and is transmitted through the SGSN and GGSN nodes via a secured session for example of IPsec (Internet Protocol Security) type); and
c - executing at said secure element said command (Figure 2 and paragraph 0107 and 0108 disclose at step S8, the card personalization application CPA interprets the personalization command ComP to execute the personalization of the smart card SC.  The card personalization application CPA checks if the admin code ACas is valid.  If the admin code ACas is valid, the card personalization application CPA deletes the temporary identity IMSI_t and the temporary authentication key AK_t initially stored in the card memories CM of the smart card SC, and replace them by the received initial international identity IMSI_O and initial authentication key AK_O).
El Mghazli does not explicitly disclose said first message comprising a MCC and a MNC of said server, and in the field of the MSIN, a payload comprising data to be communicated to the server, these data representing at least a part of the unique identifier.
In analogous art, Babbage discloses said first message comprising a MCC and a MNC of said server, and in the field of the MSIN, a payload comprising data to be communicated to the server, these data representing at least a part of the unique identifier of said secure element (Paragraphs 0012, 0017, 0019, and 0023 disclose the subscription unit may be a UICC, SIM card, SIM application, subscription application, device with an integrated subscription or subscription application (software, for example) or similar.  In a cellular network, the indication of the network operator may comprise one or both of: a Mobile Country Code (MCC); and a Mobile Network Code (MNC), for example as part of an International Mobile Subscriber Identity (IMSI).  The admission platform is a part of the Home PLMN of the subscriber (for example, as indicated by the MCC and MNC in the temporary IMSI).  Figure 2 and paragraph 0070 disclose in Step 1, the device (UE 120) is configured with a “HPLMN code” (MNC and MCC) and a few routing bits denoted XX.  The device 120 also has a hardware serial number, such as an IMEI.  From these, the device constructs an IMSI to put into the (power on) Attach message.  As noted above, the subscriber identity may be an IMSI.  The IMSI may comprise a Mobile Subscriber Identification Number (MSIN).  In embodiments, the MSIN comprises a predetermined code indicating that the IMSI is a temporary (or special) subscriber identity.  The subscriber identity (especially the MSIN part of an IMSI) may be set on the basis of a hardware serial number, such as an International Mobile Station Equipment Identity (IMEI) or a Media Access Control (MAC) address (or a combination of the two) for a device associated with the subscriber or subscription unit).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message, as described in Babbage, with a smart card sending an identifier of a server, as described in El Mghazli, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message of Babbage with a smart card sending an identifier of a server of El Mghazli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Babbage.
El Mghazli, as modified by Babbage, does not explicitly disclose said unique identifier being an EID, an EID key or an ephemeral IMSI; a correlation identifier if further messages have to be sent from said secure element to said server.
In analogous art, Li discloses said unique identifier being an EID, an EID key or an ephemeral IMSI (Paragraph 0066 discloses an identifier of an eUICC (EID));
- a correlation identifier if further messages have to be sent from said secure element to said server (Paragraphs 0011 and 0013 disclose the eSIM server sends the transaction identifier and other information to the LPA.  The LPA then sends a download preparation message.  The download preparation message conveys to the eUICC information such as the transaction identifier, an eSIM server identifier, and a cryptographic signature value.  The eUICC prepares a cryptographically signed data object to be sent to the eSIM server.  The eUICC then sends the signed data object comprising the transaction identifier to the LPA.  The LPA solicits download of the BPP, comprising the profile, from the eSIM server.  The eSIM server recognizes the transaction identifier in the request message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier, as described in Li, with sending messages to a smart card, as described in El Mghazli, as modified by Babbage, because doing so is using a known technique to improve a similar method in the same way.  Combining sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier of Li with sending messages to a smart card of El Mghazli, as modified by Babbage, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of El Mghazli, Babbage, and Li to obtain the invention as specified in claim 1.

Regarding claim 2, as applied to claim 1 above, El Mghazli, as modified by Babbage and Li, further discloses wherein a second signaling message containing also data is sent by said server with said first signaling message (Paragraphs 0103 and 0106 disclose the response RepP is sent from the application server AS across the telecommunication network TN to the smart card SC via the communication interface of the communication device CD.  It will be understood that the response RepP can be decomposed in several messages, especially in the case where the response RepP is in form of a short message).

Regarding claim 3, as applied to claim 1 above, El Mghazli, as modified by Li, further discloses wherein said data contain a temporary IMSI permitting said secure element to attach to the network of said MNO (Paragraph 0102 and 0103 discloses the messaging module MM of the application server AS obtains an initial international identity IMSI_O and an initial authentication key AK_O from the selected operator.  At step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP, the admin code ACas, the initial international identity IMSI_O and the initial authentication key AK_O to the communication device CD).
El Mghazli, as modified by Li, does not explicitly disclose wherein said data contain an MCC and an MNC of a server of an MNO.
In analogous art, Babbage discloses wherein said data contain an MCC and an MNC of a server of an MNO (Paragraphs 0017 and 0019 disclose in a cellular network, the indication of the network operator may comprise one or both of: a Mobile Country Code (MCC); and a Mobile Network Code (MNC), for example as part of an International Mobile Subscriber Identity (IMSI).  The admission platform is a part of the Home PLMN of the subscriber (for example, as indicated by the MCC and MNC in the temporary IMSI).  Figure 2 and paragraph 0070 disclose in Step 1, the device (UE 120) is configured with a “HPLMN code” (MNC and MCC) and a few routing bits denoted XX.  The device 120 also has a hardware serial number, such as an IMEI.  From these, the device constructs an IMSI to put into the (power on) Attach message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message, as described in Babbage, with sending a command from a server to a smart card of a communication device, as described in El Mghazli, as modified by Li, because doing so is using a known technique to improve a similar method in the same way.  Combining a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message of Babbage with sending a command from a server to a smart card of a communication device of El Mghazli, as modified by Li, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Babbage.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of El Mghazli, Babbage, and Li to obtain the invention as specified in claim 3.

Regarding claim 4, as applied to claim 1 above, El Mghazli, as modified by Babbage, discloses the claimed invention except explicitly disclosing wherein said correlation identifier is used for pairing the messages exchanged between said server and said secure element and is changed at each sending of a new message by said server.
In analogous art, Li discloses wherein said correlation identifier is used for pairing the messages exchanged between said server and said secure element and is changed at each sending of a new message by said server (Paragraphs 0011 and 0013 disclose the eSIM server sends the transaction identifier and other information to the LPA.  The LPA then sends a download preparation message.  The download preparation message conveys to the eUICC information such as the transaction identifier, an eSIM server identifier, and a cryptographic signature value.  The eUICC prepares a cryptographically signed data object to be sent to the eSIM server.  The eUICC then sends the signed data object comprising the transaction identifier to the LPA.  The LPA solicits download of the BPP, comprising the profile, from the eSIM server.  The eSIM server recognizes the transaction identifier in the request message.  Figure 5A and paragraph 0089 disclose when the LPA 104 receives a download preparation message, such as for example a PrepareDownload message of SGP.22, the LPA creates a row in the LPA state table 500.  The first column of the first row holds transaction ID 501, corresponding to an instance of the transaction identifier discussed herein.  Transaction ID 501 is obtained by the LPA from the download preparation message.  The Boolean fields started 503 and completed 504 indicate, respectively, whether the eSIM installation identified by transaction ID 501 has started and successfully completed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a transaction identifier used for identifying messages related to the transaction identifier as described in Li, with sending messages to a smart card, as described in El Mghazli, as modified by Babbage, because doing so is using a known technique to improve a similar method in the same way.  Combining a transaction identifier used for identifying messages related to the transaction identifier of Li with sending messages to a smart card of El Mghazli, as modified by Babbage, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of El Mghazli, Babbage, and Li to obtain the invention as specified in claim 4.

Regarding claim 5, El Mghazli discloses a server provisioned with an unique identifier of a secure element, said server comprising at least a microprocessor (Paragraph 0074 discloses the application server AS manages a database DB wherein admin codes ACas are stored in correspondence with identifiers IdSC of smart cards.  Paragraph 0112 discloses the steps of the method of the invention are determined by the instructions of a computer program incorporated in a server such as the application server AS according to the invention.  The program includes program instructions which, when said program is executed in a processor of the server the operation whereof is then controlled by the execution of the program, execute the steps of the method according to the invention) comprising instructions for:
a - receiving from a terminal cooperating with said secure element a first attachment request signaling message, said first attachment request signaling message comprising a unique identifier of said server, and at least a part of the unique identifier of said secure element (Figure 2 and paragraphs 0096 and 0098-0100 disclose the card personalization application CPA of the smart card SC sends a request ReqP to the application server AS.  The request ReqP comprises the identifier IdSC of the smart card SC and optionally an identifier IdO of the selected operator if the user has selected it.  The identifier IdPS of personalization service can be a number at which the application server can be reached via a SMS message or can be an address at which the application server can be reached via an internet connection.  The identifier IdPS of personalization service can be an APN address restricted and dedicated to the services provided by the application server AS.  In an example, the identifier IdPS of personalization service is a number at which the application server can be reached via a SMS message and the request ReqP is directly sent toward the application server.  In another example, the identifier IdPS of personalization service is an indicator informing the operator managing the telecommunication network that the request is about a subscription change and the request ReqP includes this indicator is sent toward a center SMSC of the telecommunication network that forwards it to the application server.  The transmission of the request ReqP triggers a procedure of type "GPRS Attach");
b - sending in at least a first signaling message:
- at least a command (Figure 2 and paragraph 0103 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP to the communication device CD.  The response RepP is sent from the application server AS across the telecommunication network TN to the smart card SC via the communication interface of the communication device CD));
- a first payload comprising data (Figure 2 and paragraphs 0103 and 0105 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP, the admin code ACas, the initial international identity IMSI_O and the initial authentication key AK_O to the communication device CD.  The response RepP contains data packets and is transmitted through the SGSN and GGSN nodes via a secured session for example of IPsec (Internet Protocol Security) type);
c - repeating steps a and b until said server has received the entire unique identifier from said secure element (Figure 2 and paragraphs 0096 and 0098-0100 disclose the card personalization application CPA of the smart card SC sends a request ReqP to the application server AS.  The request ReqP comprises the identifier IdSC of the smart card SC and optionally an identifier IdO of the selected operator if the user has selected it.  The identifier IdPS of personalization service can be a number at which the application server can be reached via a SMS message or can be an address at which the application server can be reached via an internet connection.  The identifier IdPS of personalization service can be an APN address restricted and dedicated to the services provided by the application server AS.  In an example, the identifier IdPS of personalization service is a number at which the application server can be reached via a SMS message and the request ReqP is directly sent toward the application server.  In another example, the identifier IdPS of personalization service is an indicator informing the operator managing the telecommunication network that the request is about a subscription change and the request ReqP includes this indicator is sent toward a center SMSC of the telecommunication network that forwards it to the application server.  The transmission of the request ReqP triggers a procedure of type "GPRS Attach");
d - retrieving a temporary IMSI provisioned in a server of a MNO corresponding to said unique identifier (Figure 2 and paragraphs 0101 and 0102 disclose at step S6, the messaging module MM of the application server AS receives the request ReqP and retrieves the identifier IdSC of the smart card stored in the database DB corresponding to identifier IdSC of the smart comprised in the request ReqP.  The messaging module MM of the application server AS retrieves then the admin code ACas stored in correspondence with the identifier IdSC of the smart card in the database.  The messaging module MM of the application server AS obtains an initial international identity IMSI_O and an initial authentication key AK_O from the selected operator.  These identity and key can be beforehand provided by the selected operator and stored in the database DB or provided on demand by the selected operator.  In another example, the request ReqP contains an identifier IdO of the operator selected by the user and the application server AS identifies the selected operator with the received identifier IdO.); and
e - sending said temporary IMSI to said secure element with a command to replace its current IMSI by said temporary IMSI (Figure 2 and paragraphs 0103, 0107, and 0108 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP, the admin code ACas, the initial international identity IMSI_O and the initial authentication key AK_O to the communication device CD.  The response RepP is sent from the application server AS across the telecommunication network TN to the smart card SC via the communication interface of the communication device CD.  At step S8, the card personalization application CPA interprets the personalization command ComP to execute the personalization of the smart card SC.  The card personalization application CPA checks if the admin code ACas is valid, that is to say if the admin code ACas received in the response ResP is compatible with the admin code ACsc initially stored in the smart card.  If the admin code ACas is valid, the card personalization application CPA deletes the temporary identity IMSI_t and the temporary authentication key AK_t initially stored in the card memories CM of the smart card SC, and replace them by the received initial international identity IMSI_O and initial authentication key AK_O).
El Mghazli does not explicitly disclose said first message comprising a MCC and a MNC of said server, and in the field of the MSIN, a payload comprising data to be communicated to the server, these data representing at least a part of the unique identifier.
In analogous art, Babbage discloses said first message comprising a MCC and a MNC of said server, and in the field of the MSIN, a payload comprising data to be communicated to the server, these data representing at least a part of the unique identifier of said secure element (Paragraphs 0012, 0017, 0019, and 0023 disclose the subscription unit may be a UICC, SIM card, SIM application, subscription application, device with an integrated subscription or subscription application (software, for example) or similar.  In a cellular network, the indication of the network operator may comprise one or both of: a Mobile Country Code (MCC); and a Mobile Network Code (MNC), for example as part of an International Mobile Subscriber Identity (IMSI).  The admission platform is a part of the Home PLMN of the subscriber (for example, as indicated by the MCC and MNC in the temporary IMSI).  Figure 2 and paragraph 0070 disclose in Step 1, the device (UE 120) is configured with a “HPLMN code” (MNC and MCC) and a few routing bits denoted XX.  The device 120 also has a hardware serial number, such as an IMEI.  From these, the device constructs an IMSI to put into the (power on) Attach message.  As noted above, the subscriber identity may be an IMSI.  The IMSI may comprise a Mobile Subscriber Identification Number (MSIN).  In embodiments, the MSIN comprises a predetermined code indicating that the IMSI is a temporary (or special) subscriber identity.  The subscriber identity (especially the MSIN part of an IMSI) may be set on the basis of a hardware serial number, such as an International Mobile Station Equipment Identity (IMEI) or a Media Access Control (MAC) address (or a combination of the two) for a device associated with the subscriber or subscription unit).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message, as described in Babbage, with a smart card sending an identifier of a server, as described in El Mghazli, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message of Babbage with a smart card sending an identifier of a server of El Mghazli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Babbage.
El Mghazli, as modified by Babbage, does not explicitly disclose said unique identifier being an EID, an EID key or an ephemeral IMSI; a correlation identifier if further messages have to be sent from said secure element to said server.
In analogous art, Li discloses said unique identifier being an EID, an EID key or an ephemeral IMSI (Paragraph 0066 discloses an identifier of an eUICC (EID));
- a correlation identifier if further messages have to be sent from said secure element to said server (Paragraphs 0011 and 0013 disclose the eSIM server sends the transaction identifier and other information to the LPA.  The LPA then sends a download preparation message.  The download preparation message conveys to the eUICC information such as the transaction identifier, an eSIM server identifier, and a cryptographic signature value.  The eUICC prepares a cryptographically signed data object to be sent to the eSIM server.  The eUICC then sends the signed data object comprising the transaction identifier to the LPA.  The LPA solicits download of the BPP, comprising the profile, from the eSIM server.  The eSIM server recognizes the transaction identifier in the request message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier, as described in Li, with sending messages to a smart card, as described in El Mghazli, as modified by Babbage, because doing so is using a known technique to improve a similar method in the same way.  Combining sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier of Li with sending messages to a smart card of El Mghazli, as modified by Babbage, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of El Mghazli, Babbage, and Li to obtain the invention as specified in claim 5.

Regarding claim 7, El Mghazli discloses a secure element cooperating with a terminal and comprising an operating system (Paragraphs 0063-0065 disclose the smart card SC, also known as microcontroller card or integrated circuit card, is a user identity module of UICC type associated with the communication device.  A microcontroller in the smart card SC mainly comprises one or more processors PC, and card memories CM.  Card memories CM comprise memory of type Flash or ROM including codes and data for example of an operating system and a virtual machine JVMC compliant with the Java Card specification, or any other operating system) comprising instructions to:
a - send a first attachment request signaling message from said terminal to said server, said first message comprising a unique identifier of said server, at least a part of the unique identifier of said secure element (Figure 2 and paragraphs 0096 and 0098-0100 disclose the card personalization application CPA of the smart card SC sends a request ReqP to the application server AS.  The request ReqP comprises the identifier IdSC of the smart card SC and optionally an identifier IdO of the selected operator if the user has selected it.  The identifier IdPS of personalization service can be a number at which the application server can be reached via a SMS message or can be an address at which the application server can be reached via an internet connection.  The identifier IdPS of personalization service can be an APN address restricted and dedicated to the services provided by the application server AS.  In an example, the identifier IdPS of personalization service is a number at which the application server can be reached via a SMS message and the request ReqP is directly sent toward the application server.  In another example, the identifier IdPS of personalization service is an indicator informing the operator managing the telecommunication network that the request is about a subscription change and the request ReqP includes this indicator is sent toward a center SMSC of the telecommunication network that forwards it to the application server.  The transmission of the request ReqP triggers a procedure of type "GPRS Attach");
b - receive from said server, in at least a first signaling message:
- at least a command (Figure 2 and paragraph 0103 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP to the communication device CD.  The response RepP is sent from the application server AS across the telecommunication network TN to the smart card SC via the communication interface of the communication device CD);
- a first payload comprising data (Figure 2 and paragraphs 0103 and 0105 disclose at step S7, the messaging module MM of the application server AS sends a response RepP comprising a personalization command ComP, the admin code ACas, the initial international identity IMSI_O and the initial authentication key AK_O to the communication device CD.  The response RepP contains data packets and is transmitted through the SGSN and GGSN nodes via a secured session for example of IPsec (Internet Protocol Security) type);
c - executing at said secure element said command (Figure 2 and paragraph 0107 and 0108 disclose at step S8, the card personalization application CPA interprets the personalization command ComP to execute the personalization of the smart card SC.  The card personalization application CPA checks if the admin code ACas is valid.  If the admin code ACas is valid, the card personalization application CPA deletes the temporary identity IMSI_t and the temporary authentication key AK_t initially stored in the card memories CM of the smart card SC, and replace them by the received initial international identity IMSI_O and initial authentication key AK_O).
El Mghazli does not explicitly disclose said first message comprising a MCC and a MNC of said server, and in the field of the MSIN, a payload comprising data to be communicated to the server, these data representing at least a part of the unique identifier.
In analogous art, Babbage discloses said first message comprising a MCC and a MNC of said server, and in the field of the MSIN, a payload comprising data to be communicated to the server, these data representing at least a part of the unique identifier of said secure element (Paragraphs 0012, 0017, 0019, and 0023 disclose the subscription unit may be a UICC, SIM card, SIM application, subscription application, device with an integrated subscription or subscription application (software, for example) or similar.  In a cellular network, the indication of the network operator may comprise one or both of: a Mobile Country Code (MCC); and a Mobile Network Code (MNC), for example as part of an International Mobile Subscriber Identity (IMSI).  The admission platform is a part of the Home PLMN of the subscriber (for example, as indicated by the MCC and MNC in the temporary IMSI).  Figure 2 and paragraph 0070 disclose in Step 1, the device (UE 120) is configured with a “HPLMN code” (MNC and MCC) and a few routing bits denoted XX.  The device 120 also has a hardware serial number, such as an IMEI.  From these, the device constructs an IMSI to put into the (power on) Attach message.  As noted above, the subscriber identity may be an IMSI.  The IMSI may comprise a Mobile Subscriber Identification Number (MSIN).  In embodiments, the MSIN comprises a predetermined code indicating that the IMSI is a temporary (or special) subscriber identity.  The subscriber identity (especially the MSIN part of an IMSI) may be set on the basis of a hardware serial number, such as an International Mobile Station Equipment Identity (IMEI) or a Media Access Control (MAC) address (or a combination of the two) for a device associated with the subscriber or subscription unit).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message, as described in Babbage, with a smart card sending an identifier of a server, as described in El Mghazli, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message of Babbage with a smart card sending an identifier of a server of El Mghazli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Babbage.
El Mghazli, as modified by Babbage, does not explicitly disclose said unique identifier being an EID, an EID key or an ephemeral IMSI; a correlation identifier if further messages have to be sent from said secure element to said server.
In analogous art, Li discloses said unique identifier being an EID, an EID key or an ephemeral IMSI (Paragraph 0066 discloses an identifier of an eUICC (EID));
- a correlation identifier if further messages have to be sent from said secure element to said server (Paragraphs 0011 and 0013 disclose the eSIM server sends the transaction identifier and other information to the LPA.  The LPA then sends a download preparation message.  The download preparation message conveys to the eUICC information such as the transaction identifier, an eSIM server identifier, and a cryptographic signature value.  The eUICC prepares a cryptographically signed data object to be sent to the eSIM server.  The eUICC then sends the signed data object comprising the transaction identifier to the LPA.  The LPA solicits download of the BPP, comprising the profile, from the eSIM server.  The eSIM server recognizes the transaction identifier in the request message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier, as described in Li, with sending messages to a smart card, as described in El Mghazli, as modified by Babbage, because doing so is using a known technique to improve a similar method in the same way.  Combining sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier of Li with sending messages to a smart card of El Mghazli, as modified by Babbage, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of El Mghazli, Babbage, and Li to obtain the invention as specified in claim 7.

Regarding claim 9, as applied to claim 7 above, El Mghazli, as modified by Babbage and Li, further discloses wherein it consists in: an UICC, or an eUICC, or an iUICC (Paragraph 0063 discloses the smart card SC, also known as microcontroller card or integrated circuit card, is a user identity module of UICC type).

Regarding claim 10, as applied to claim 7 above, El Mghazli, as modified by Babbage and Li, further discloses a terminal comprising a secure element according to claim 7 (Paragraph 0056 discloses the communication device CD is associated with a smart card SC, for example included in the communication device CD).

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over El Mghazli in view of Babbage, and further in view of Li as applied to claim 7 above, and further in view of Yang et al. (U.S. Patent Application Publication No. 2016/0019381 A1) (as disclosed in Applicant’s 8/11/2021 IDS, hereinafter Yang).

Regarding claim 8, as applied to claim 7 above, El Mghazli further discloses a secure element according to claim 7, wherein said operating system:
d - sends to said server in an attachment request signaling message, an identifier (Paragraph 0062 discloses device memories DM further include a communication interface, for example the SIM Toolkit engine, so that a main application SIM or USIM or any other application in the smart card communicates with the "outside world" via the communication device, for example with an application server.  The communication interface manages commands and responses exchanged between the "outside world" and the main application SIM or USIM, for example by adapting them to short messages exchanged with a short message server.  Figure 2 and paragraphs 0096 and 0098-0100 disclose the card personalization application CPA of the smart card SC sends a request ReqP to the application server AS.  The request ReqP comprises the identifier IdSC of the smart card SC and optionally an identifier IdO of the selected operator if the user has selected it.  The identifier IdPS of personalization service can be a number at which the application server can be reached via a SMS message or can be an address at which the application server can be reached via an internet connection.  The identifier IdPS of personalization service can be an APN address restricted and dedicated to the services provided by the application server AS.  In an example, the identifier IdPS of personalization service is a number at which the application server can be reached via a SMS message and the request ReqP is directly sent toward the application server.  In another example, the identifier IdPS of personalization service is an indicator informing the operator managing the telecommunication network that the request is about a subscription change and the request ReqP includes this indicator is sent toward a center SMSC of the telecommunication network that forwards it to the application server.  The transmission of the request ReqP triggers a procedure of type "GPRS Attach").
El Mghazli does not explicitly disclose the identifier being said MCC and said MNC.
In analogous art, Babbage discloses the identifier being said MCC and said MNC (Paragraphs 0017 and 0019 disclose in a cellular network, the indication of the network operator may comprise one or both of: a Mobile Country Code (MCC); and a Mobile Network Code (MNC), for example as part of an International Mobile Subscriber Identity (IMSI).  The admission platform is a part of the Home PLMN of the subscriber (for example, as indicated by the MCC and MNC in the temporary IMSI).  Figure 2 and paragraph 0070 disclose in Step 1, the device (UE 120) is configured with a “HPLMN code” (MNC and MCC) and a few routing bits denoted XX.  The device 120 also has a hardware serial number, such as an IMEI.  From these, the device constructs an IMSI to put into the (power on) Attach message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message, as described in Babbage, with a smart card sending an identifier of a server, as described in El Mghazli, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a device including an MCC, an MNC of an operator, routing bits, and an IMEI in an IMSI in an Attach message of Babbage with a smart card sending an identifier of a server of El Mghazli was within the ordinary ability of one of ordinary skill in the art based on the teachings of Babbage.
El Mghazli, as modified by Babbage, does not explicitly disclose sends to said server in at least a second attachment request signaling message the correlation identifier received from said server and a second payload containing data.
In analogous art, Li discloses sends to said server in at least a second attachment request signaling message the correlation identifier received from said server and a second payload containing data (Paragraphs 0011 and 0013 disclose the eSIM server sends the transaction identifier and other information to the LPA.  The LPA then sends a download preparation message.  The download preparation message conveys to the eUICC information such as the transaction identifier, an eSIM server identifier, and a cryptographic signature value.  The eUICC prepares a cryptographically signed data object to be sent to the eSIM server.  The eUICC then sends the signed data object comprising the transaction identifier to the LPA.  The LPA solicits download of the BPP, comprising the profile, from the eSIM server.  The eSIM server recognizes the transaction identifier in the request message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier, as described in Li, with sending messages to a smart card, as described in El Mghazli, as modified by Babbage, because doing so is using a known technique to improve a similar method in the same way.  Combining sending a transaction identifier to an eUICC to identify further messages which include the transaction identifier of Li with sending messages to a smart card of El Mghazli, as modified by Babbage, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
El Mghazli, as modified by Babbage and Li, does not explicitly disclose wherein said operating system repeats steps a to c if necessary until said secure element and said server do not need to exchange further data or commands.
In analogous art, Yang discloses wherein said operating system repeats steps a to c if necessary until said secure element and said server do not need to exchange further data or commands (Figure 3 and paragraphs 0054-0056 disclose S305, if the smart card fails to replace, except the original authentication key parameter, the original card data corresponding to the preset number with the first card data correspondingly, then the smart card transmits a retransmitted card writing data request to the server via the preset number to instruct the server to retransmit the first card data to the smart card.  Transmitting the retransmitted card writing data request to the server via the preset number, so as to instruct the server to retransmit the first card data to the smart card.  The server reacquires the first card data corresponding to the card writing number according to the card writing number in the retransmit card writing data request, and transmits to the smart card).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate repeated communication between a smart card and a server, as described in Yang, with a smart card sending an attach request message to a server and the server returning a command to the smart card, as described in El Mghazli, as modified by Babbage and Li, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining repeated communication between a smart card and a server of Yang with v of El Mghazli, as modified by Babbage and Li, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yang.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of El Mghazli, Babbage, Li, and Yang to obtain the invention as specified in claim 8.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Considering claim 6, the best prior art found during the prosecution of the present application, El Mghazli, Babbage, and Li, fails to disclose, teach, or suggest the limitations of wherein it also comprises a SM-DS server that provisions the HSS of a MNO with a temporary IMSI transmitted to said secure element, along with an ephemeral key contained also in said secure element in combination with and in the context of all of the other limitations in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642